           Case 1:18-cv-02015-RC Document 12 Filed 10/29/18 Page 1 of 12

                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                      )
 STELLAR IT SOLUTIONS, INC, et al. )
                                      )
             Plaintiffs              )
                                      )  Civil Action No. 18-2015 (RC)
             v.                       )  (ECF)
                                      )
 UNITED STATES CITIZENSHIP &           )  JUDGE RUDOLPH CONTREAS
 IMMIGRATION SERVS.                   )
                                      )
             Defendant.               )
                                      )

       PLAINTIFFS’ REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                   MOTION FOR PRELIMINARY INJUNCTION


                                  SUMMARY OF ARGUMENT

       The government has indicated that it opposes the plaintiffs’ motion to postpone the

effectiveness of the denial of Stellar's nonimmigrant visa petition upon plaintiff Krishnamurthy's

behalf and the corresponding denial of his application for extension of stay on four grounds: 1) that

there is no reviewable final order; 2) if the decision were reviewable it is based on the record and

not arbitrary and capricious; 3) the plaintiffs cannot demonstrate irreparable harm and 4) that

postponement is not in the public interest. None of these objections have merit.

       The USCIS’s May 31, 2018 adjudication of Stellar Software Solutions, Inc. (Stellar)’s H-

1B petition upon Kartik Krishnamurthy’s behalf is a final decision because it automatically

terminated Mr. Krishnamurthy’s employment authorization under 8 C.F.R. § 214.2(h)(2)(i)(H)(2)

as well as denied his application to extend his H-1B status. Stellar’s appeal of the denial of its

petition cannot and will not reverse the present termination of Mr. Krishnamurthy’s employment

authorization and there is no appeal of the denial of an application for extension of stay.

        Mr. Krishnamurthy has been without employment authorization since June 1 of this year.

At most a favorable decision by the Administrative Appeals Office (AAO) may grant Mr.

Krishnamurthy employment authorization in the future. An AAO decision cannot restore the

period of employment authorization (nor the wages) he has lost since June 1, nor those he will



                                                   1
continue toCase
           lose until (at least) the AAO’s
                 1:18-cv-02015-RC          decision. Therefore,
                                        Document                as to Mr. Krishnamurthy’s
                                                     12 Filed 10/29/18     Page 2 of 12

employment authorization under § 214.2(h)(2)(i)(H) from June 1, 2018 until the date of the AAO’s

future decision, the decision of May 31, 2018 marks the consummation of the agency's

decisionmaking process -- it is not of a merely tentative or interlocutory nature inasmuch as it

cannot be reversed by any future AAO decision.

       In any event an AAO appeal does not affect the finality of a decision under 5 U.S.C. § 704

because the decision is not inoperative during the appeal. What is more, denial of Mr.

Krishnamurthy’s application for extension of stay is non-appeallable and so obviously final.

However, since it is based solely upon the denial of Stellar’s H-1B petition, its review necessarily

entails the review of that decision as well. Accordingly, both of the USCIS’s decisions of May 31,

2018 are final under 5 U.S.C. § 704 and so subject to APA review.

       Further, the USCIS’s decision of May 31 was arbitrary and capricious in that it was not

only unsupported by an iota of evidence in the record, but also reflected a total disregard of the

letter provided USCIS by Stellar’s end-client, Honda North America, containing the duties which

Mr. Krishnamurthy would perform at its location, duties which fully established that the job

offered was that of an Computer Information Systems Manager a/k/a IT Project Manager. Since

the Occupational Outlook Handbook shows that Computer Information Systems Manager a/k/a IT

Project Manager is a specialty occupation (in that it normally requires a bachelor’s degree in the

specialized field of computer or information sciences or its equivalent) therefore the letter from

Honda North America establishes that the job offered is in a specialty occupation.

       Further, the government has offered no rebuttal to Mr. Krishnamurthy’s claim that he will

be irreparably harmed by being required to depart the U.S. no later than November 27, 2018 to

avoid being rendered in inadmissible for 3 years, thereby abandoning his application for extension

of H-1B status, and that he has suffered a complete loss of wages since June 1, 2018 for which he

cannot be compensated even if Stellar prevails in its appeal, due to USCIS sovereign immunity.

       Finally plaintiffs agree with the government that "the public interest favors applying federal

law correctly.” Therefore, inasmuch as the USCIS’s decision plainly did not apply federal law

correctly, the public interest favors the postponement of its effectiveness.




                                                   2
                                       ARGUMENT
                Case 1:18-cv-02015-RC Document 12 Filed 10/29/18 Page 3 of 12


       I.       THE USCIS’S DECISIONS OF MAY 31, 2018 ARE FINAL

                A. THE ADJUDICATION OF STELLAR’S H-1B PETITION RESULTED IN A
                   FINAL DENIAL OF MR. KRISHNAMURTY’S EMPLOYMENT
                   AUTHORIZATION UNDER 8 CFR 214.2(h)(i)(H)
            Mr. Krishnamurthy was authorized to be employed by Stellar from the expiration of his

prior H-1B status on September 13, 2017, ECF Document 1-5 at 9, until the denial of Stellar's H-

1B petition upon his behalf on May 31, 2018. 8 C.F.R. § 214.2(h)(2)(i)(H)1. Specifically, the

agency's "adjudication" of Stellar's H-1B petition caused that employment authorization to cease. §

214.2(h)(2)(i)(H)(2). Regardless of the outcome of any appeal by Stellar to the Administrative

Appeals Office, the USCIS’s adjudication of Stellar's petition upon Mr. Krishnamurthy's behalf is

final and determines both Stellar and Mr. Krishnamurthy's rights or obligations and results in legal

consequences, namely Mr. Krishnamurthy’s legal unemployability until a favorable AAO decision.

            To elaborate, even if Stellar prevails in its appeal, that will not change the fact that Mr.

Krishnamurthy's employment authorization terminated on May 31, 2018 with the adjudication2 of

Stellar's petition upon his behalf. Therefore even a favorable decision by the Administrative

Appeals Office in the future will not change the fact that Mr. Krishnamurthy was not authorized to

be employed from June 1, 2018 until that decision, and that he will not be able to recoup the


1
    8 C.F.R. § 214.2(i)(H) provides that:
An eligible H-1B nonimmigrant is authorized to start concurrent or new employment under section
214(n) of the Act upon the filing, in accordance with 8 CFR 103.2(a), of a nonfrivolous H-1B petition on
behalf of such alien, or as of the requested start date, whichever is later.
(1) Eligible H-1B nonimmigrant. For H-1B portability purposes, an eligible H-1B nonimmigrant is defined
as an alien:
(i) Who has been lawfully admitted into the United States in, or otherwise provided, H-1B nonimmigrant
status;
(ii) On whose behalf a nonfrivolous H-1B petition for new employment has been filed, including a petition
for new employment with the same employer, with a request to amend or extend the H-1B
nonimmigrant's stay, before the H-1B nonimmigrant's period of stay authorized by the Secretary of
Homeland Security expires; and
(iii) Who has not been employed without authorization in the United States from the time of last
admission through the filing of the petition for new employment.

Prior to the May 31, 2018 adjudication of Stellar’s petition Mr. Krishnamurthy satisfied each of these requirements in
that he had been lawfully admitted to the U.S. in H-1B status, ECF Document 1-5 at 75, a petition for new
employment had been filed upon his behalf with a request to extend his H-1B status, ECF Document 1-10 at 1, and he
had not been employed without authorization. Accordingly, he satisfied all requirements for employment
authorization under § 214.2(i)(H) until the adjudication of Stellar’s petition on May 31, 2018. ECF Document 1-9.
2
  If however the USCIS asserts that the “adjudication” referred to in 8 C.F.R. § 214.2(h)(2)(i)(H)(2) is not the denial of
the petition by a USCIS regional service center but rather, at least when an appeal of that decision to the AAO is filed,
a decision on that appeal, then the plaintiffs will gratefully dismiss this action as moot.




                                                            3
income thatCase
            he has1:18-cv-02015-RC
                    lost because of the termination
                                          Documentof12
                                                     thisFiled
                                                         employment.  Accordingly,
                                                               10/29/18  Page 4 ofthe
                                                                                   12agency’s

decision of May 31, 2018, adjudicating Stellar's petition upon Mr. Krishnamurthy's behalf, is in

fact a final decision for the purposes of 5 U.S.C. § 704.

             B. THE MAY 31 DECISION IS FINAL DESPITE THE APPEAL BECAUSE THE APPEAL DOES
                NOT MAKE IT INOPERATIVE


         The government’s claim that the decision of May 31, 2018 is non-final because of the AAO

appeal is directly contrary to the plain language of 5 U.S.C. § 704, which expressly states in

relevant part that “Except as otherwise expressly required by statute, agency action otherwise final3

is final for the purposes of this section … unless the agency otherwise requires by rule and

provides that the action meanwhile is inoperative, for an appeal to superior agency authority.”

         Here the agency certainly has not provided that the denial of an H-1B petition is not

operative when there is an appeal to a superior agency authority (here the AAO) pending, in that

neither the termination of Mr. Krishnamurthy’s employment authorization under § 214.2(h)(i)(H)

nor the denial of his extension of stay are rendered inoperative by the appeal. Therefore, because it

had the effect of irreversibly (and unappeallably) terminating Mr. Krishnamurthy’s employment

authorization during the time the appeal is pending, as well as denying his extension of stay (and so

rendering him unlawfully present and subject to removal proceedings), the denial of this H-1B

petition was final for the purpose of adjudicating Mr. Krishnamurthy’s interim employment

authorization and extension of stay even when the denial of the petition is nominally on appeal to

the AAO.

         The language of 5 U.S.C. § 704 is unequivocal and Congress’s purpose in adopting it is

plain. Congress wished affected parties to have the right to judicial review of any agency decision

unless all adverse effects of that decision were stayed during administrative review. An appeal to

the AAO doesn’t satisfy that test, and so the appealed decision is nevertheless final for purposes of

APA review.

             C. THE DENIAL OF MR. KRISHANMURTHY’S EXTENSION OF STAY IS FINAL IN THAT IT
                CANNOT BE APPEALED

3
 The government concedes that “if plaintiffs had filed this action instead of filing a direct appeal with the AAO, the
current USCIS decision would also be the final one, …” ECF Document 11 at 7.




                                                           4
         Finally,
            Casethe government completely
                  1:18-cv-02015-RC        disregards
                                      Document    12theFiled
                                                        fact that in this action
                                                             10/29/18      PageMr.
                                                                                 5 of 12

Krishnamurthy also seeks review of the denial of his application for extension of stay. ECF

Document 1 at 10. There is no administrative appeal of this decision. 8 C.F.R. § 214.1(c)(5).

Therefore this decision is final as well. Further, since the decision was based solely on the denial of

Stellar’s H-1B petition upon Mr. Krishnamurthy’s behalf, ECF Document 1-10 at 1, review of this

decision necessarily entails review of the denial of Stellar’s petition as well.

         Therefore the denial of Stellar’s H-1B petition upon Mr. Krishnamurthy’s behalf and the

denial of his application for extension of H-1B status are both final for the purposes of 5 U.S.C. §

704.



   II.      THE DECISION IS ARBITRARY AND CAPRICIOUS BECAUSE IT IS NEITHER SUPPORTED BY
            SUBSTANTIAL EVIDENCE NOR CONSIDERS ALL PERTINENT EVIDENCE IN THE RECORD


         The agency provided two reasons for denying this petition: (a) Stellar had “not established

that you will be a ‘United States employer’ having an ‘employer-employee relationship’ with Mr.

Krishnamurthy as an H-1B temporary ‘employee’" ECF Document 1-9 at 3; and (b) Stellar had

“not demonstrated that the proffered position is a specialty occupation.” ECF Document 1-9 at 6.

The plaintiff's motion demonstrated that ground (a) was contrary to law inasmuch as it was

inconsistent with two Supreme Court decisions, the decisions of nine circuit courts of appeal, and

even the agencies own binding policy memo. ECF Document 2-1 at 24 – 26. The USCIS did not

address these arguments and therefore the Court may treat them as conceded. Hopkins v. Women’s

Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (Walton, J.) (“It is well

understood in this Circuit that when a plaintiff files an opposition to a dispositive motion and

addresses only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.” (citations omitted)), aff’d, 98 F. App’x 8 (D.C. Cir.

2004).

   The Decision offered two reasons in support of ground (b): 1) Stellar supposedly failed to

provide “a statement of work detailing the project's outline description, duration, role and the

beneficiary's duties to demonstrate the end-client will actually use computer occupations for daily




                                                   5
assignments” and1:18-cv-02015-RC
          Case  2) “your client has required that the
                                       Document     12degree
                                                        Filedmust be in a specific
                                                              10/29/18    Page 6specialty.”
                                                                                   of 12    ECF

Document 1-9 at 5. However, the plaintiffs demonstrated in their opening memorandum in support

of this motion that the second point was not in accordance with law because the end-client's

requirements were not relevant to the regulation under which Stellar established that the job was a

specialty occupation. ECF Document 2-1 at 26-28. Again, the government’s opposition did not

address this issue, and so it is conceded.

       This leaves only one argument in the decision supporting the conclusion that Stellar did not

demonstrate that the proffered position is a specialty occupation or in fact supporting the decision

at all that has not already been conceded. That one ground is that Stellar supposedly failed to

provide "a statement of work detailing the projects outlined description, duration, role and the

beneficiaries duties to demonstrate the end client will actually use computer occupations for daily

assignments". ECF Document 1-9 at 5. However, as the plaintiffs showed in elaborate detail in

their opening memorandum, this assertion is flatly contradicted by the record. ECF Document 2-1

at 20-23. In fact, the record shows that Stellar did submit a letter from its and client, Honda North

America (the Honda letter) in which Honda did extensively detail the project’s outline, description

and duration:

       The project name is 'Interactive Network (iN) Redesign' with an end date of
       03/31/2021. The Interactive Network (iN) is a suite of portals allowing two way
       communication between Honda and our dealerships. This project is an initiative for
       Honda to create a new portal that will transform the dealer relationship towards one that
       embraces Honda's core values. This redesign effort is a significant undertaking in terms of
       investment, risk, change, and stakeholder impact as it impacts all transaction systems
       within Honda's main business units of Auto, Motorcycle, Marine and Power Equipment.”

       ECF Document 1-8 at 32.

It also describes Mr. Krishnamurthy’s role as follows:

       Kartik Krishnamurthy is The Senior Project Manager and so charged with all aspects of
       managing this crucial initiative from Technology Project Management, Data Analysis,
       Proces Reengineering, Financial Modeling, Business Planning/Budgeting and Compliance
       as well asproviding direction to the project team consisting of Business Analysts,
       Technical Architects and Developers. This role resides within the Information Services
       Division - Dealer Applications at Honda North America, Inc. The position involves
       understanding several parameters in thcontext of technology for organizational efficiency,
       information flows and management, projectmanagement discipline, ability to understand
       statistical reports, financial forecast and variance analysis, familiarity with Sarbanes Oxley
       for IT compliance, understanding of US Generally Accepted Accounting Principles to
       review software and other contractual arrangements in accordance with US GAAP to




                                                  6
        identify
           Caselanguage  that may require
                 1:18-cv-02015-RC         non-standard
                                       Document     12 accounting   treatment,
                                                         Filed 10/29/18    Page understanding
                                                                                  7 of 12     of
        supply chain and procurement, with all of the above in the context of large scale
        Information Technology Project Management.

Id.
        Finally, the Honda letter contains an additional 24 lines of job description that plainly set

forth “the beneficiary's duties to demonstrate the end-client will actually use computer occupations

for daily assignments.” ECF Document 1-8 at 32-33.

The government addresses this argument as follows:

        Specifically, because the beneficiary of the petition was going to be working off-site for
        one of Stellar’s clients, USCIS requested documents such as contracts, statements of work,
        work orders, service agreements, and/or letters from the client company describing the job
        duties and qualifications. After reviewing the evidence submitted in response to the RFE,
        USCIS concluded that there was insufficient information to determine the actual job duties
        to be performed under the Stellar’s contract with its client and whether such duties
        required a bachelor’s degree in a specific specialty. Accordingly, USCIS concluded that
        Stellar had failed to demonstrate that the position being offered was as a specialty
        occupation.

ECF Document 11 at 8.

        However, the government, like the agency itself, fails to even acknowledge the fact that

Stellar did file a letter from its end-client which actually did provide much more than sufficient

information to determine what the actual job duties were, nor does the government, again like the

agency, offer any explanation whatsoever as to why Honda's description of Mr. Krishnamurthy’s

actual job duties was “insufficient".

        In fact, the job description provided by Honda demonstrates that the duties of the position

were consistent with that of a Computer Information Systems Manager, a/k/a IT project manager4,

as set forth in the Occupational Outlook Handbook (OOH) which the “USCIS recognizes as an

authoritative source on the duties and educational requirements of the wide variety of occupations

that it addresses.” ECF Document 1-6 at 2.

        The OOH indicates that a Computer Information Systems Manager, a/k/a IT project

manager, performs the following duties which are also performed by Mr. Krishnamurthy:5

OOH: “Plan and direct the installation and maintenance of computer hardware and software”.


4
  IT Project Manager is listed in the OOH as an alternative title for Computer Information Systems Managers.
“Summary” at https://www.bls.gov/ooh/management/computer-and-information-systems-managers.htm.
5
  This and all following quotes from the OOH come from “What Computer and Information Service Managers Do” at
https://www.bls.gov/ooh/management/computer-and-information-systems-managers.htm#tab-2




                                                      7
        Inasmuch as Honda stated that “The
           Case 1:18-cv-02015-RC           Senior Project
                                       Document   12 FiledManager is charged
                                                            10/29/18     Pagewith
                                                                              8 ofall12
                                                                                      aspects of

its 'Interactive Network (iN) Redesign' and that The Interactive Network (iN) is a suite of portals

allowing two way communication between Honda and our dealerships”, ECF Document 1-8 at 32,

it shows that Mr. Krishnamurthy’s job involves overseeing the installation of the computer

hardware and software necessary for this crucial Interactive Network Redesign initiative.

        OOH: “Assess the costs and benefits of new projects and justify funding on projects to top

executives” …Mr. Krishnamurthy’s duties pertaining to the iN Redesign Initiative includes

“Financial Modeling, Business Planning/Budgeting” Id., and “Create models for project financial

analysis and report and present progress to senior management, provide build vs. buy

recommendations, assist management in cost allocation decisions and manage the preparation of

budgets and variance reports related to the business analysis of financial information technology

projects and programs” Id. at 32-33. This too is consistent with the OOH description of the duties

of a Computer Information Systems Manager (a/k/a IT Project Manager)

        OOH: Plan and direct the work of other IT professionals, including computer systems

analysts, software developers, information security analysts, and computer support specialists”.

Mr. Krishnamurthy’s duties as described by Honda include supervising other IT professionals

such as “Business Analysts, Technical Architects and Developers.” Id. at 32.

        Accordingly, the job duties provided by Honda show that Mr. Krishnamurthy performed at

least 3 of the 8 major duties associated with Computer Information Systems Managers (a/k/a IT

Project Managers) as set forth in the OOH.6 The OOH provides that “Computer and information

systems managers normally must have a bachelor’s degree in a computer- or information science–

related field.” The USCIS’s decision does not dispute that this means that a Computer and

Information Systems Manager, a/k/a IT Project Manager, is a specialty occupation because “A

baccalaureate or higher degree or its equivalent (in a specialized field) is normally the minimum

requirement for entry into the particular position;” 8 C.F.R. § 214.2(h)(4)(iii)(A)(1), nor that Mr.

Krishnamurthy has the equivalent of a Bachelor’s degree majoring in Management Information



6
 Granted these are not all of the job duties associated with Computer Information Systems Managers (a/k/a IT
Project Managers) but as the OOH observes “Few managers carry out all of these duties. “.




                                                        8
Systems, ECF Document
          Case        1-5 at 30-31, nor
               1:18-cv-02015-RC         that Management
                                     Document   12 FiledInformation
                                                          10/29/18 Systems
                                                                    Page 9isofa12
                                                                               computer-

or information science–related field. Therefore the Honda letter was quite sufficient to show that

the job offered constituted a specialty occupation. Not only did neither the decision, nor the

Government’s opposition, offer any reason for concluding that the Honda letter did not establish

that the job offered required a specialized degree, but neither even acknowledges its existence and

the decision states bluntly “The record remains absent of evidence regarding the work at the end-

client's facility”. ECF Document 1-9 at 3.

        The fact that the decision claims that the record contains no evidence regarding the work at

the end-client's facility even though the Honda letter contains 38 lines describing that work

demonstrates that the USCIS simply did not consider the Honda letter in its decision.

        “The task of the reviewing court under this (arbitrary and capricious) standard is to

determine whether the agency has considered the pertinent evidence, examined the relevant factors,

and articulated a satisfactory explanation for its action including whether there is a ‘rational

connection between the facts found and the choice made.’" J. Andrew Lange, Inc. v. FAA, 208

F.3d 389, 391 (2d Cir. 2000) citing Burlington Truck Lines, Inc. v. United States, 371 U.S. 156,

168, 9 L. Ed. 2d 207, 83 S. Ct. 239 (1962) (parenthetical material added for clarity).

        Here the record demonstrates that the USCIS simply did not consider the Honda letter, and

so failed to articulate a satisfactory answer for why the job duties described in that letter did not

establish that the job was a specialty occupation and provided no rational connection between the

facts found and the choices made. Further, the decision is unsupported by substantial evidence – in

fact the government’s opposition was unable to identify any evidence in the record supporting it

whatsoever, making it arbitrary and capricious. Assn of Data Processing Serv. Orgs., Inc. v. Bd. of

Governors of Fed. Reserve Sys., 745 F.2d 677, 683-84 (D.C. Cir. 1984)) (Scalia, J.). Accordingly,

it is very likely that the plaintiffs will prevail in establishing that the agency decision finding that

the plaintiffs did not establish that the job was a specialty occupation was arbitrary and capricious

and/or an abuse of discretion. Since the government made no attempt to even defend the other

grounds for denial, it is overwhelmingly likely that the decision will be found unlawful and set

aside under 5 U.S.C. § 706.




                                                    9
    III.      MR. KRISHNAMURTHY
             Case                  WILL SUFFER
                  1:18-cv-02015-RC Document 12 IRREPARABLE
                                               Filed 10/29/18 HARM  IFof
                                                              Page 10  THE
                                                                         12
              EFFECTIVENESS OF THE ADJUDICATION OF STELLAR'S H-1B PETITION
              AND THE DENIAL OF HIS EXTENSION OF H-1B STATUS IS NOT
              POSTPONED.


           As plaintiffs previously pointed out, the denial of Mr. Krishnamurthy’s application for

extension of stay rendered him unlawfully present effective June 1, 2018, and he will be required

to depart the United States no later than November 27, 2018, to avoid the three-year inadmissibility

period provided by 8 U.S.C. § 1182(a)(9)(B)(i)(I) for those who depart the U.S. after having been

unlawfully present for over 180 days. Such a departure would moot his application for extension of

stay which in itself is irreparable harm. See Vargas v. Meese, 682 F. Supp. 591, 595 (D.D.C. 1987)

(“The Court holds that plaintiffs have shown that without an injunction, they will be irreparably

harmed. Under the SAW program, according to the plain language of the statute, applicants may file

for a change of status in the United States. That statutory right to file will be mooted if their

applications are not accepted in this country.”). He is also subject to being arrested and placed in

removal proceedings, the increased risk of which is also irreparable harm. Ruiz-Diaz v. United

States, No. C07-1881RSL, 2008 U.S. Dist. LEXIS 79217, at *7-8 (W.D. Wash. Aug. 21, 2008).

           Not only doesn't the government address these important points, but it actually suggests

that Mr. Krishnamurthy avoid unlawful presence by departing the United States. However, if Mr.

Krishnamurthy departs the United States he will no longer be able to pursue his application for

extension of stay and that in itself is irreparable harm per this Court in Vargas. Further, the

government cites no authority for its blithe claim that "the reality is that aliens whose employment

petitions have been denied and subsequently appealed are unlikely to be placed in removal

proceedings while that appeal is pending". ECF Document 11 at 10. This rosy view of the restraint

of the Immigration and Customs Enforcement agency clashes harshly with widespread media

reports of ever increasing “crackdowns” by ICE. E.g. “Funding The Immigration Crackdown At An

'Unsustainable Rate'” https://www.npr.org/2018/09/26/651524569/funding-the-immigration-crackdown-

at-an-unsustainable-rate.

           Furthermore, the government has not addressed, and therefore concedes, the fact that Mr.

Krishnamurthy has been deprived of all income as a result of this decision and, although "the




                                                    10
temporaryCase
         loss of1:18-cv-02015-RC
                 recoverable income does not usually
                                     Document   12 constitute irreparable
                                                     Filed 10/29/18       injury",
                                                                       Page   11 ofECF
                                                                                    12

Document 11 at 97, the fact is that as explained in the plaintiff's initial memorandum, Mr.

Krishnamurthy cannot recover any income lost as a result of the termination of his employment

authorization due to the USCIS’s decision because of the agency’s sovereign immunity. ECF

Document 2-1 at 37. Therefore he has already suffer a permanent loss of unrecoverable income,

and will continue to suffer more permanently unrecoverable income if the decision is not reversed,

or at least its effectiveness postponed. Unrecoverable loss of income constitutes irreparable harm.

See Dominguez v. Schwarzenegger, 596 F.3d 1087, 1097-98 (9th Cir. 2010), affirming a grant of a

preliminary injunction by a district court where “the district court concluded that IHSS providers

would also suffer immediate and irreparable harm, due to the fact that a reduction in providers'

wages and benefits would result in financial injury that providers would be unable to recover due

to the State's Amendment immunity.”. See also Odebrecht Const., Inc. v. Secretary, Florida Dept.

of Transp., 715 F.3d 1268, 1289 (11th Cir. 2013), Chamber of Commerce v. Edmondson, 594 F.3d

742, 770–71 (10th Cir.2010); Iowa Utils. Bd. v. FCC, 109 F.3d 418, 426 (8th Cir.1996) (“The

threat of unrecoverable economic loss ... qualifies as irreparable harm.”).

    IV.      THE PUBLIC INTEREST FAVORS THE POSTPONEMENT OF THE
             EFFECTIVENESS OF THIS INCORRECT DECISION

          Finally, the plaintiffs whole heartedly agree that "the public interest favors applying federal

law correctly". ECF Document 11 at 14. As explained above, the USCIS’s decision did not apply

federal law correctly. As the government largely doesn’t bother to dispute, the decision was in fact

arbitrary, capricious, an abuse of discretion and/or not in accordance with law and so contrary to 5

USC § 706. Therefore the public interest favors the postponement of the effectiveness of this very

incorrectly decided decision until it can be reversed.

                                               CONCLUSION

          The Court should postpone the effectiveness of the agency’s decisions of May 31, 2018 in

this matter until this action is decided.

          Respectfully Submitted this 29th day of October , 2018.

7
 The government offers no evidence in support of its speculation that Mr. Krishnamurthy might be able to find
employment outside the United States.




                                                        11
          Case 1:18-cv-02015-RC Document 12 Filed 10/29/18 Page 12 of 12

       /s/ Michael E. Piston
       Michael E. Piston (MI 002)
       Attorney for the Plaintiffs
       225 Broadway, Suite 307
       New York, NY, 10007
       Ph: 646-845-9895
       Fax: 206-770-6350
       Email: michaelpiston4@gmail.com

                                 CERTIFICATE OF SERVICE

       I certify that I caused a copy of the Plaintiffs’ Reply to Defendant’s Opposition to

Plaintiff’s Motion for Preliminary Injunction to be served upon Plaintiffs’ counsel via ECF.



/s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs




                                                 12
